DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Groups A2 (Figs. 20A-B), B2 (Fig. 21), C2 (Figs. 17A-B), D2 (Fig. 18), and E2 (Figs. 19A-B) in the reply filed on 09/28/2022 is acknowledged.
Drawings
2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 159 (Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3)	Claims 1, 16, and 19 are objected to because of the following informalities: 
Claim 1, line 6, “including” should read “including:” for grammatical correctness
Claim 1, line 9, “being adapted” should read “adapted” for grammatical correctness
Claim 1, line 11, “and inner” should read “and the inner” for clarity and continuity
Claim 1, line 12, “including” should read “including:” for grammatical correctness
Claim 1, line 14, “attached” should read “attached;” for grammatical correctness
Claim 1, line 17, “holder, and” should read “holder; and” for grammatical correctness
Claim 16, line 6, “including” should read “including:” for grammatical correctness
Claim 16, line 12, “device,” should read “device;” for grammatical correctness
Claim 16, line 20, “side,” should read “side;” for grammatical correctness
Claim 16, line 23, “thereto,” should read “thereto;” for grammatical correctness
Claim 16, line 25, “being adapted” should read “adapted” for grammatical correctness
Claim 16, line 28, “including” should read “including:” for grammatical correctness
Claim 16, line 30, “attached” should read “attached;” for grammatical correctness
Claim 16, line 33, “holder,” should read “holder;” for grammatical correctness
Claim 19, line 6, “including” should read “including:” for grammatical correctness
Claim 19, line 12, “device,” should read “device;” for grammatical correctness
Claim 19, line 13, “sheath,” should read “sheath;” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6)	Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alon (U.S. PGPUB 20180071098), hereinafter Alon.
Regarding claim 1, Alon teaches a delivery system (Fig. 1A; 25) for delivering an interventional device (Fig. 2A; 70) to a targeted anatomical site [Paragraph 0128], the delivery system comprising:
an elongated delivery member (Fig. 19; 50, 62, 65) having a proximal end (end closer to 42, as shown in Fig. 19) and a distal end (end opposite 42, as shown in Fig. 19) configured for housing the interventional device until deployment of the interventional device (as shown in Fig. 2A), and including a plurality of coaxially positioned delivery member components, the plurality of delivery member components including:
	a delivery catheter (Fig. 19; 62);
	an inner catheter (Fig. 19; 50) coaxially positioned with the delivery catheter (as shown in Fig. 3) and adapted to maintain a connection with the interventional device until deployment of the interventional device; and
a handle assembly (Fig. 19; 40, 42, 44) for controlling movement of the delivery catheter and the inner catheter, the handle assembly including:
	a delivery catheter holder (Fig. 19; 42) to which a proximal end of the delivery catheter is attached [Paragraph 0151];
	an inner catheter holder (Fig. 19; 40) to which a proximal end of the inner catheter is attached, the inner catheter holder being disposed proximal of the delivery catheter holder (as shown in Fig. 19); and
	a mechanical linkage (Fig. 5B; 44r) that fixes the relative positions of the delivery catheter holder and the inner catheter holder to enable the delivery catheter and the inner catheter to translate together relative to one or more other components of the delivery member (Fig. 19; 65) [Paragraph 0226],
wherein the inner catheter holder includes a quick-release mechanism (Fig. 5B; hole where 44k is inserted) configured to enable selective decoupling of the inner catheter holder from the mechanical linkage to enable the inner catheter holder to move relative to the delivery catheter holder [Paragraph 0151].
Regarding claim 8, Alon teaches the delivery system of claim 1, wherein the inner catheter is a suture catheter having one or more sutures (Fig. 6A; 84) at its distal end for connecting to the interventional device (as show in Fig. 6A).
Regarding claim 9, Alon teaches the delivery system of claim 1, wherein the mechanical linkage comprises a lead rod (Fig. 5C; 44r) extending between the delivery catheter holder and the inner catheter holder (as shown in Fig. 5A).
Regarding claim 10, Alon teaches the delivery system of claim 9, wherein the lead rod includes one or more of threads, grooves, and or/depressions (emphasis added by Examiner to show which of the “one or more” are being shown within the art) which enable engagement with the release mechanism of the inner catheter holder (via 44k, as shown in Fig. 5B).
Claim Rejections - 35 USC § 103
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Blumenthal (U.S. PGPUB 20190015086), hereinafter Blumenthal.
Regarding claim 2, Alon teaches the delivery system of claim 1, further comprising an interventional device (Fig. 2A; 70) formed from nitinol [Paragraph 0131] configured to be housed within an outer sheath (Fig. 19; 65) of the elongated delivery member [Paragraph 0224],
wherein the outer sheath forms an interventional device cover configured to house the interventional device and maintain the interventional device in a compressed, pre-deployed state [Paragraphs 0129, 0222- 0224] (as shown in Fig. 3, as 65 would function in the same way as the distal portion of 60), the outer sheath being longitudinally translatable relative to the interventional device [Paragraph 0224],
wherein at least a portion of the interventional device is biased against an inner surface of the cover when housed within the cover (as shown in Fig. 3) [Paragraph 0131].
However, Alon fails to teach wherein the interventional device cover is formed from titanium and wherein the inner surface of the cover is resistant to scratching from the interventional device caused by longitudinal translation of the outer sheath relative to the interventional device.
Blumenthal teaches an interventional device cover (“peel-away introducer sheath” of Paragraph [0050]), wherein the interventional device cover is formed from titanium [Paragraph 0050] (Examiner interprets the cover of Blumenthal to meet the claimed criteria, as the claim does not require that the interventional device cover is solely made of titanium) and wherein the inner surface of the cover is resistant to scratching from the interventional device caused by longitudinal translation of the outer sheath relative to the interventional device (Examiner interprets the cover of Blumenthal to meet the claimed limitation, as the limitation is a function of the cover’s material property, which is already met by Blumenthal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interventional device cover of Alon to be formed from titanium and wherein the inner surface of the cover is resistant to scratching from the interventional device caused by longitudinal translation of the outer sheath relative to the interventional device, as taught by Blumenthal. Doing so would help enhance pushability of the device, as taught by Blumenthal [Paragraph 0051].
10)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Schaeffer (U.S. PGPUB 20120109078), hereinafter Schaeffer.
	Regarding claim 5, Alon teaches the delivery system of claim 1, but fails to teach wherein at least a distal section of the delivery catheter includes a coil section and a braid section surrounding the coil section and attached thereto.
	Schaeffer teaches a delivery catheter (Fig. 7; 230) wherein at least a distal section of the delivery catheter includes a coil section (Fig. 7; 262) and a braid section (Fig. 7; 232) surrounding the coil section and attached thereto [Paragraph 0056].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the delivery catheter of Alon to teach wherein at least a distal section of the delivery catheter includes a coil section and a braid section surrounding the coil section and attached thereto, as taught by Schaeffer. Doing so would help prevent kinking of the catheter during use, while still allowing for thin catheter walls, as taught by Schaeffer [Paragraph 0052].
11)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Schaeffer, in further view of Nance et al. (U.S. PGPUB 20080243081), hereinafter Nance.
	Regarding claim 13, Alon in view of Schaeffer teaches the delivery system of claim 5. While Alon in view of Schaeffer teaches wherein the braid section is attached to the coil section with sufficient slack to allow the distal section of the delivery catheter to bend [Paragraph 0006] (Examiner interprets Schaffer to teach this claimed limitation, otherwise, the device would not be able to bend at all), Alon in view of Schaffer fails to teach that the bend is about 180° to about 540°.
	Nance teaches a delivery catheter (Fig. 23A; 2302) wherein a distal section of the delivery catheter can bend about 180° to at least 270° [Paragraph 0124]. Nance further teaches that the bend of the distal end is not limited to about 270°.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the delivery catheter of Alon in view of Schaffer to have sufficient slack to allow the distal section of the delivery catheter to bend about 180°. Doing so would have allowed for movement of the device within the confines of the surgical space without damaging the patient. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the range of the bend about 180° to about 540°, as Nance teaches that the potential bend of the distal end of the delivery member may be outside of the range of 270°, and it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Alon in view of Schaffer in view of Nance would not operate different with the claimed 540° since the amount of bend is intended to allow for more versatility of use by the operator. Further, Applicant places no criticality on the range claimed, indicating simply that the bend “may” fall within certain degree ranges (specification Paragraph [0124]).
Allowable Subject Matter
12)	Claims 16-20 are allowed.
13)	Claims 3-4, 7, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783